             Case 20-12168-CSS   Doc 299-2   Filed 10/21/20   Page 1 of 15




                                    EXHIBIT A

                                  Proposed Order




27075534.2
                         Case 20-12168-CSS              Doc 299-2        Filed 10/21/20        Page 2 of 15




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                              Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC, et al.,1                            Case No. 20-12168 (CSS)

                                              Debtors.                       (Jointly Administered in Part;
                                                                             Supplemental Joint Administration
                                                                             Requested)


                    ORDER, PURSUANT TO SECTIONS 105(a), 365(a), AND 554(a) OF THE
                   BANKRUPTCY CODE, AUTHORIZING THE DEBTORS TO (I) REJECT
                  CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
                    EFFECTIVE AS OF THE ADDITIONAL DEBTORS’ PETITION DATE
                     AND (II) ABANDON PROPERTY IN CONNECTION THEREWITH

                            Upon consideration of the motion (the “Motion”)2 of the Debtors for the entry of

         an order, pursuant to sections 105(a), 365(a), and 554(a) of the Bankruptcy Code, authorizing the

         Debtors to (i) reject the Rejected Leases set forth on Exhibit 1 to this Order, effective as of the

         Additional Debtors’ Petition Date, and (ii) abandon, effective as of the Additional Debtors’

         Petition Date, any Personal Property that remains on the Premises subject to the Rejected Leases;

         and upon consideration of the First Day Declaration and the record of these chapter 11 cases; and

         having determined that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C.

         §§ 1334 and 157, and the Amended Standing Order of Reference; and having determined that

         this is a core matter pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order

         consistent with Article III of the United States Constitution; and having determined that venue of

         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
         noticing agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the
         Debtors.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
27075534.2
                       Case 20-12168-CSS        Doc 299-2      Filed 10/21/20      Page 3 of 15




         these chapter 11 cases and of the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

         having determined that due and adequate notice of the Motion has been given under the

         circumstances, and that no other or further notice need be given; and after due deliberation and

         sufficient cause appearing therefor; it is hereby ORDERED THAT:

                        1.      The Motion is GRANTED as set forth herein.

                        2.      Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code and

         Bankruptcy Rule 6006, the Rejected Leases, to the extent not already terminated in accordance

         with their applicable terms or upon agreement of the parties, are hereby rejected by the Debtors,

         with such rejection being effective as of the Additional Debtors’ Petition Date.

                        3.      Pursuant to sections 105(a) and 554(a) of the Bankruptcy Code and

         Bankruptcy Rule 6007, any Personal Property remaining, as of the Additional Debtors’ Petition

         Date, on the Premises is hereby abandoned by the Debtors, with such abandonment being

         effective as of the Additional Debtors’ Petition Date.

                        4.      Nothing herein shall prejudice the rights of the Debtors to assert that the

         Rejected Leases were terminated prior to the Additional Debtors’ Petition Date, or that any claim

         for damages arising from the rejection of the Rejected Leases is limited to the remedies available

         under any applicable termination provision of the Rejected Leases, or that any such claim is an

         obligation of a third party, and not that of the Debtors or their estates, or to otherwise contest any

         claims that may be asserted in connection with the Rejected Leases.

                        5.      Claims arising out of the rejection of the Rejected Leases must be filed on

         or before the later of (i) the deadline for filing proofs of claim based on prepetition claims

         against any of the Debtors as set by an order of this Court or (ii) thirty (30) days after entry of

         this Order.


27075534.2

                                                           2
                     Case 20-12168-CSS          Doc 299-2      Filed 10/21/20    Page 4 of 15




                        6.      The Debtors are authorized to execute and deliver all instruments and

         documents, and take such other actions as may be necessary or appropriate, to implement and

         effectuate the relief granted by this Order.

                        7.      This Order is immediately effective and enforceable, notwithstanding the

         possible applicability of Bankruptcy Rule 6004(h) or otherwise.

                        8.      The requirements in Bankruptcy Rule 6006 and 6007 are satisfied.

                        9.      This Court shall retain jurisdiction with respect to all matters arising from

         or related to the implementation or interpretation of this Order.




27075534.2

                                                          3
                     Case 20-12168-CSS    Doc 299-2    Filed 10/21/20     Page 5 of 15




                                             EXHIBIT 1

                                           Rejected Leases

             DEBTOR      COUNTERPARTY             COUNTERPARTY’S                 REJECTED
                                                     ADDRESS                    AGREEMENT
         TSI Great       Barstow-Great      Anthony Passalacqua               Real Property Lease
         Neck, LLC       Neck, LLC          185 Great Neck Road, Suite 250    for Club located at
                                            Great Neck, NY 11021              15 Barstow Plaza
                                                                              Great Neck, NY
                                            and

                                            Robert M. Olshever, P.C.
                                            148 West 24th Street, 3rd Floor
                                            New York, NY 10011
                                            (212) 741-3510

                                            and

                                            Jyotsna Rathod
                                            Old Windsor Management
                                            50 Enterprise Avenue North,
                                            Unit B
                                            Secaucus, NJ 07094
                                            (201) 601-0040

         TSI             LRE Ferris LLC     Eric Londa                        Real Property Lease
         Mamaroneck,                        LRE Ferris LLC                    for Club located at
         LLC                                c/o LRE Management LLC            124-126 Palmer
                                            600 Mamaroneck Avenue,            Avenue,
                                            4th Floor                         Mamaroneck, NY
                                            Harrison, NY 10528




27075534.2
                    Case 20-12168-CSS        Doc 299-2    Filed 10/21/20    Page 6 of 15




         TSI East 59,   Trump Park Avenue, Trump Park Avenue LLC                 Real Property Lease
         LLC            LLC                725 Fifth Avenue                      for Club located at
                                           New York, NY 10022                    63 East 59th Street
                                                                                 New York, NY
                                               and

                                               Adam L. Rosen
                                               Assistant General Counsel
                                               725 Fifth Avenue
                                               New York, NY 10022
                                               212-715-6789

                                               and

                                               The Trump Corporation,
                                               P.O. Box 3001
                                               Hicksville, NY 11802-3001

         TSI East 41,   633 Realty LLC         Attn: Robert Spiegelman, Esq.     Real Property Lease
         LLC                                   1400 Broadway, 15th Floor         for Club located at
                                               New York, NY 10018                633 Third Ave
                                                                                 New York, NY
                                               and

                                               Brian N. Gurtman, Esq.
                                               Sheppard, Mullin, Richter &
                                               Hampton LP
                                               30 Rockefeller Plaza
                                               New York, NY 10112
                                               (212) 653-8700
         TSI Stamford   Stampar Associates     Matthew Tenney                    Real Property Lease
         Post, LLC      LLC 106CR              30 Commerce Road, Suite 100       for Club located at
                                               Stamford, CT 06902                106 Commerce
                                                                                 Road
                                               and                               Stamford, CT

                                               John Louizos, Esq.
                                               Curtis, Brinckerhoff & Barrett,
                                               P.C.
                                               666 Summer Street
                                               Stamford, CT 06901
                                               (203) 324-6777




27075534.2

                                                     2
                      Case 20-12168-CSS         Doc 299-2   Filed 10/21/20      Page 7 of 15




         TSI 217          Columbus                Joshua Pathania                   Real Property Lease
         Broadway,        Properties, Inc.        217 Broadway, Suite # 800         for Club located at
         LLC                                      New York, NY 10007                217 Broadway
                                                                                    New York, NY
                                                  and

                                                  Columbus Properties, Inc.
                                                  Attn: Mr. John DiMurro
                                                  217 Broadway, Suite 700
                                                  New York, New York 10007
         TSI Rodin        RMP Key LLC             Candi Joseph                      Real Property Lease
         Place, LLC                               P.O. Box 782466                   for Club located at
                                                  Philadelphia, PA 19178-2466       2000 Hamilton St.
                                                                                    Philadelphia, PA
                                                  and

                                                  Gregory Kleiber, Esq.
                                                  Fox Rothchild LLP
                                                  2000 Market Street, 20th Floor
                                                  Philadelphia, PA 1910
         TSI Syosset,     Syosset Center 109,     Gregory Essopos                   Real Property Lease
         LLC              LLC                     P.O. Box 6203                     for Club located at
                                                  Dept. Code:                       54 Ira Road
                                                  SNYS0109/LNEW/YO00                Syosset, NY
                                                  Hicksville, NY 11802-6203

                                                  and

                                                  Melissa Chios
                                                  Office of the Landlord
                                                  Syosset Center 109, LLC
                                                  500 North Broadway, Suite 201
                                                  Jericho, NY 11753




27075534.2

                                                        3
                       Case 20-12168-CSS       Doc 299-2   Filed 10/21/20   Page 8 of 15




         TSI East          East Meadow           Zenith Management, LLC          Real Property Lease
         Meadow, LLC       Stores, Inc.          591 Stewart Avenue, Suite 100   for Club located at
                                                 Garden City, NY 11530           622 Merrick Avenue
                                                                                 East Meadow, NY
                                                 and

                                                 David A Gallo & Associates LP
                                                 99 Powerhouse Road, 1st Floor
                                                 Roslyn Heights, NY 11577
                                                 Tel. 516-583-5330
                                                 Fax 516-583-5333

                                                 East Meadow Stores, Inc.
                                                 c/o Pliskin Realty Management
                                                 591 Stewart Avenue, Suite 100
                                                 Garden City, NY 11530
         TSI               M.H. Cohen Realty     Allied Property Management      Real Property Lease
         Greenwich,                              LLC                             for Club located at
         LLC                                     Attn: Angela Montano            Six Liberty Way
                                                 116 Mason Street                Greenwich, CT
                                                 Greenwich, CT 06830
         TSI               Huntington            Kenneth S. Bakst                Real Property Lease
         Huntington,       Development           1325 Avenue of Americas         for Club located at
         LLC               Associates, LLC       23rd floor                      349-351 New York
                                                 New York, NY 10019              Ave.
                                                                                 Huntington, NY
                                                 and

                                                 Kenneth S. Bakst
                                                 Huntington Development
                                                 Associates, LLC
                                                 3000 Sound Avenue
                                                 Riverhead, NY 11901




27075534.2

                                                       4
                      Case 20-12168-CSS     Doc 299-2    Filed 10/21/20     Page 9 of 15




         TSI Montclair,   TANNC Realty LLC Amy Wu-Loreno                        Real Property Lease
         LLC                               363 Bloomfield Ave, Suite 2A         for Club located at
                                           Montclair, NJ 07042                  56 Church Street
                                                                                Montclair, NJ
                                              and

                                              Chiesa Shahinian & Giantomasi,
                                              P.C.
                                              Attn: Adriana M. Peters, Esq.
                                              One Boland Drive
                                              West Orange, NJ 07052

                                              and

                                              Tancc Realty LLC & Dolt
                                              Realty, Inc.
                                              c/o The Pinnacle Companies,
                                              LLC
                                              Attn: Nicholas Igives
                                              363 Bloomfield Ave., #2A
                                              Montclair, NJ 07042

         TSI Newbury      Kensington          Kensington Investment             Real Property Lease
         Street, LLC      Newbury Street,     Company, Inc.                     for Club located at
                          LLC                 Attn: Dave Durgin                 361 Newbury Street
                                              883 Boylston Street               Boston, MA
                                              Boston, MA 02116

                                              and

                                              Lenard B Zide, Esq.
                                              Butters Brazilian LLP
                                              699 Boyslton Street, 12th Floor
                                              Boston, MA 02116

                                              and

                                              Kensington Investment
                                              Company, Inc.
                                              Attn: Dave Durgin
                                              347 Congress Street
                                              Boston, MA 02210
         TSI Irving       Con Ed. of New      Doug Jabbour                      Real Property Lease
         Place, LLC       York.               PO BOX 1003                       for Club located at
                                              Spring Valley, NY 10977           10 Irving Place
                                                                                New York, NY

27075534.2

                                                    5
                   Case 20-12168-CSS        Doc 299-2   Filed 10/21/20      Page 10 of 15




         TSI           155 Franklin Place     Aziz Syed                          Real Property Lease
         Woodmere,     Partners LLC           1412 Broadway, Suite 1400          for Club located at
         LLC                                  New York, NY 10018                 158 Irving Place
                                                                                 Woodmere, NY
         TSI West      Kenmore Realty         Phyllis S. Goodman                 Real Property Lease
         Newton, LLC   Corporation            1355 Washington St.                for Club located at
                                              West Newton, MA 02465              1357-1359
                                                                                 Washington St
                                              and                                West Newton, MA

                                              Martin M. Fantozzi, Esq.
                                              Goulston & Storrs
                                              400 Atlantic Avenue
                                              Boston, MA 02119
         TSI West      Ekleco New Co,         Kevin T. Ryff                      Real Property Lease
         Nyack, LLC    LLC                    1000 Palisades Center Drive        for Club Located at
                                              West Nyack, NY 10994               3565 Palisades
                                                                                 Center Drive
                                              and                                West Nyack, NY

                                              Pyramid Management Group,
                                              LLC
                                              Attn: Allyson Legnetto and
                                              Timothy J. Kelley
                                              The Clinton Exchange
                                              4 Clinton Square
                                              Syracuse, NY 13202-1078
         TSI Somers,   Urstadt Biddle         Suzanne Moore and Willing L.       Real Property Lease
         LLC           Properties Inc.        Biddle                             for Club located at
                                              321 Railroad Avenue                80 Route 6 - Somers
                                              Greenwich, CT 06830                Commons Center
                                                                                 Baldwin Place, NY
         TSI Silver    PRA-H Silver           Linda Kemp                         Real Property Lease
         Spring, LLC   Spring L.C.            P.O. Box 75383                     for Club located at
                                              Charlotte, NC 28275                901 Wayne Avenue,
                                                                                 Silver Spring, MD
                                              and                                28275

                                              Peterson Companies
                                              Attn.: Christine Cauraugh
                                              12500 Fair Lakes Circle, Suite
                                              400
                                              Fairfax, VA 22033




27075534.2

                                                    6
                    Case 20-12168-CSS      Doc 299-2   Filed 10/21/20    Page 11 of 15




         TSI Mercer     Broadway Mercer      Doris Krumholz                   Real Property Lease
         Street, LLC    Association          351 East 83rd Street             for Club located at
                                             New York, NY 10028               232 Mercer Street
                                                                              New York, NY
                                             and

                                             Greenberg Traurig, LLP
                                             Attn: Daniel J Ansell, Esq.
                                             200 Park Avenue
                                             New York, NY 10166
         TSI            CIII; JPMCC06-24     NAI Hanson Management LLC        Real Property Lease
         Englewood,     & 42 South Dean      Attn: Ivette Correa              for Club located at
         LLC                                 235 Moore St.                    34-36 South Dean
                                             Hackensack, NJ 07601             Street
                                                                              Englewood, NJ
                                             and

                                             Perkins Coie
                                             Attn: Sharona Toobian, Esq.
                                             1888 Century Park East, Suite
                                             1700
                                             Los Angeles, CA 90067
                                             310-788-3241

                                             and

                                             NAI Hanson Management LLC
                                             Attn: Ivette Correa
                                             195 North Street, Suite 100
                                             Teterboro, NJ 07608
         TSI East 48,   885 Second Avenue    William Proceller                Real Property Lease
         LLC            Lessee LLC           PO Box 782593                    for Club located at
                                             Philadelphia, PA 19178-2593      885 Second Avenue
                                                                              New York, NY
                                             and

                                             885 Second Avenue Lessee LLC
                                             Attn: Ron J Hoyl
                                             Woodlawn Hall at Old Parkland
                                             3953 Maple Avenue, Suite 300
                                             Dallas, TX 75219




27075534.2

                                                   7
                      Case 20-12168-CSS    Doc 299-2   Filed 10/21/20    Page 12 of 15




         TSI Midwood,     NG Kingswood       Jonathan Yunaev                   Real Property Lease
         LLC              Center LLC         PO Box 780925                     for Club located at
                                             Philadelphia, PA 19178-0925       1630 East 15th
                                                                               Street
                                             and                               Brooklyn, NY

                                             Urban Edge Properties
                                             Attn: Mei Cheng/Accounts
                                             Payable
                                             210 Route 4 East
                                             Paramus, NJ 07652

         TSI New          New ROC Parcel     1720 Post Road                    Real Property Lease
         Rochelle, LLC    1A, LLC            Attn: Aaron Kosakowski            for Club located at
                                             Fairfield, CT 06824               175 Huguenot Street
                                                                               New Rochelle, NY
                                             and

                                             Capelli Organization
                                             c/o Louis Cappelli
                                             7 Renaissance Square, 4th Floor
                                             White Plains, NY 10601

                                             and

                                             Marcia Nurse-Daniel
                                             (mnurse-daniel@ceruzzi.com)
         TSI East         Midstate Hye       95 N Route 17, Suite 100          Real Property Lease
         Brunswick,       Partner            Attn: Marcia Eagle                for Club located at
         LLC                                 Paramus, NJ 07652                 300 State Highway
                                                                               18 North
                                             and                               East Brunswick, NJ

                                             Cole Schotz P.C.
                                             Attn: Gary M Albrecht
                                             Court Plaza North
                                             25 Main Street
                                             Hackensack, NJ 07602




27075534.2

                                                   8
                   Case 20-12168-CSS       Doc 299-2     Filed 10/21/20    Page 13 of 15




         TSI West End,   Brodcom West          Urban Associates, LLC             Real Property Lease
         LLC             Development Co.       Attn: Rick Mason                  for Club located at
                                               400 West 59th Street, 3rd Floor   75 West End
                                               New York, NY 10019                Avenue
                                                                                 New York, NY
                                               and

                                               Rose & Rose
                                               Attn: Dean Dreiblatt, Esq.
                                               291 Broadway, 13th Floor
                                               New York, NY 10007
         TSI Summer      EOP Operating         MA-100 Summer Street Owner,       Real Property Lease
         Street, LLC     Limited Partnership   LLC BLDG ID: 11690                for Club located at
                                               Attn: Patricia Walsh              100 Summer Street
                                               P.O. Box 209239                   Boston, MA
                                               Austin, TX 78720-9239

                                               and

                                            100 Summer Owner, L.L.C.
                                            Attn: Ron J Hoyl
                                            Woodland Hall at Old Parkland
                                            3953 Maple Avenue, Suite 300
                                            Dallas, TX 75219
         TSI Canton,     OCW Retail Canton, Heather Edukugho                     Real Property Lease
         LLC             LLC                P.O. Box 392331                      for Club located at
                                            Pittsburgh, PA 15251-9331            95 Washington St.
                                                                                 Canton, MA
                                               and

                                              OCW Retail-Canton, LLC
                                              c/o The Wilder Companies, Ltd.
                                              Attn: Ryan Feinberg
                                              800 Boylston Street, Suite 1300
                                              Boston, MA 02199
         TSI Bradford,   Bradford Plaza Trust Lauren Tagerman                    Real Property Lease
         LLC                                  75 Oak Street                      for Club located at 3
                                              Newton, MA 02464                   Ferry Street, Unit B
                                                                                 Haverhill, MA




27075534.2

                                                     9
                        Case 20-12168-CSS        Doc 299-2    Filed 10/21/20      Page 14 of 15




         TSI Lucille        PBP Associates         Panepinto Properties, Inc.          Real Property Lease
         Jersey City,                              Attn: Aurelia DiCristo              for Club located at
         LLC                                       Harborside Plaza 10, Suite 1203     336-342 Central
                                                   Jersey City, NJ 07311               Avenue, 2nd Floor
                                                                                       Jersey City, NJ
                                                   and

                                                   Gordon Gemma, Legal Counsel
                                                   Panepinto Properties, Inc.
                                                   Harborside Plaza Ten
                                                   3 Second Street, Suite 1203
                                                   Jersey City, NJ 07311
                                                   201-521-9000
         TSI Lucille        Flatlands Shopping     Joe Jemal                           Real Property Lease
         Ralph Avenue,      Center Realty          110 West 34th St, 9th Floor         for Club located at
         LLC                                       New York, NY 10001                  1948, 1950-52 and
                                                                                       1956 Ralph Avenue
                                                   and                                 Brooklyn, NY

                                                   Smith & Krantz LLP
                                                   122 East 42nd Street, # 1518
                                                   New York, NY 10168

                                                   and

                                                   Flatlands Shopping Center
                                                   Associates
                                                   c/o ISJ Management Corp.
                                                   110 W. 34th Street, 9th Floor
                                                   New York, NY 10001
         TSI Lucille St.    1387 St. Nicholas      Leonora Guzman                      Real Property Lease
         Nicholas           Realty LLC             571 West 183rd Street               for Club located at
         Avenue, LLC                               New York, NY 10033                  1387 St. Nicholas
                                                                                       Avenue
                                                                                       New York, NY
         TSI Lucille        89th Street NY LLC     Chris Giacalone                     Real Property Lease
         89th Street,                              4 East 80th Street                  for Club located at
         LLC                                       New York, NY 10075                  430 89th Street
                                                                                       Brooklyn, NY
         TSI Lucille        32-62 Steinway St.     Chris Giacalone                     Real Property Lease
         Astoria, LLC       NY LLC                 4 East 80th Street                  for Club located at
                                                   New York, NY 10075                  32-62 Steinway
                                                                                       Street
                                                                                       Astoria, NY



27075534.2

                                                         10
                       Case 20-12168-CSS      Doc 299-2    Filed 10/21/20   Page 15 of 15




         TSI Lucille   1850 Bayshore            Chris Giacalone                  Real Property Lease
         Bayshore, LLC Realty LLC               4 East 80th Street               for Club located at
                                                New York, NY 10075               1850 Sunrise
                                                                                 Highway
                                                                                 Bayshore, NY
         TSI Lucille       58-66 East Fordham   Chris Giacalone                  Real Property Lease
         Bronx, LLC        LLC                  4 East 80th Street               for Club located at
                                                New York, NY 10075               2449 Morris Avenue
                                                                                 Bronx, NY
         TSI Lucille       Jeffrey Management   Kamaljit Kaur                    Real Property Lease
         Commack,          Corp                 P.O. Box 3096                    for Club located at
         LLC                                    Hicksville, NY 11802-3096        6500 Jericho
                                                                                 Turnpike
                                                and                              Commack, NY

                                                Randall Briskin
                                                The Feil Organization
                                                7 Penn Plaza, 11th Floor
                                                New York, NY 10001
         TSI Lucille       Marvin L. Linder     Evelyn Terzakos                  Real Property Lease
         Holbrook,         Associates LLC       1161 Meadowbrook Road            for Club located at
         LLC                                    Merrick, NY 11566                5801 Sunrise
                                                                                 Highway
                                                                                 Holbrook, NY
         TSI Lucille       298 Sunrise          Chris Giacalone                  Real Property Lease
         Rockville         Highway Realty       4 East 80th Street               for Club located at
         Centre, LLC       LLC                  New York, NY 10075               298 Sunrise
                                                                                 Highway
                                                                                 Rockville Centre,
                                                                                 NY
         TSI Lucille       Fifty East Forty     Abramson Brothers Inc.           Real Property Lease
         42nd Street,      Second Company       Attn: Alan B. Abramson           for Club located at
         LLC               LLC                  501 Fifth Avenue, Room 1001      50 East 42nd St
                                                New York, NY 10017               New York, NY




27075534.2

                                                      11
